          Case 1:18-cr-00120-TSC Document 44 Filed 03/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )                   18-cr-120 (TSC)
                                          )
JALIYA CHITRAN WICKRAMASURIYA,            )
                                          )
                  Defendant.              )
__________________________________________)

                                   JOINT STATUS REPORT

       COMES NOW, the United States of America, by and through its attorney, the United

States Attorney for the District of Columbia, and the Defendant, by and through his counsel, and

advises the Court of the status in this matter. By a Minute Order dated February 19, 2021, the

Court granted the parties’ motion to continue the February 22, 2021 hearing on Defendants’

Motion to Dismiss the Indictment on Diplomatic Immunity Grounds so that the government

could respond to the Defendant’s requests for discovery and Brady material and the parties could

attempt to resolve any disputes that may arise. The Court also directed the parties to file a Joint

Status Report by March 19, 2021.

       Since the February 19, 2021 Minute Order, the parties have negotiated a Protective

Order. On March 12, 2021, the government filed an unopposed motion requesting the Court to

issue the Protective Order. Upon issuance of that Order, the United States will provide the

defendant with non-privileged responsive materials to its requests.

       The parties propose that they file another status report with the Court in four weeks, on or

before April 16, 2021.




                                                 1
        Case 1:18-cr-00120-TSC Document 44 Filed 03/19/21 Page 2 of 3




March 19, 2021                            Respectfully Submitted,

                                          CHANNING D. PHILLIPS
                                          ACTING UNITED STATES ATTORNEY

                                           /s/ Arvind K. Lal
                                          Arvind K. Lal, D.C Bar No. 389496
                                          Assistant United States Attorney
                                          555 Fourth Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-7688 (Lal)
                                          arvind.lal@usdoj.gov

                                          NICHOLAS L. MCQUAID
                                          Acting Assistant Attorney General

                                   By:    __/s/__Mona Sahaf____________
                                          Mona N. Sahaf
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Criminal Division, HRSP
                                          (202) 262-6511
                                          mona.sahaf@usdoj.gov

                                          /s/ Amy Jeffress
                                          Amy Jeffress (DC Bar No. 449258)
                                          Kaitlin Konkel (DC Bar No. 1021109)
                                          Arnold & Porter Kaye Scholer LLP
                                          601 Massachusetts Ave. NW
                                          Washington, DC 20001
                                          Telephone: (202) 942-5000
                                          Fax: (202) 942-5999
                                          amy.jeffress@arnoldporter.com
                                          kaitlin.konkel@arnoldporter.com

                                          Danny Onorato (DC Bar No. 480043)
                                          Stuart Sears (DC Bar No. 977144)
                                          Schertler & Onorato LLP
                                          901 New York Avenue NW
                                          Washington, DC 20001
                                          Telephone: (202) 628-4199
                                          Fax: (202) 628-4177
                                          donorato@schertlerlaw.com
                                          ssears@schertlerlaw.com

                                          Attorneys for Jaliya Chitran Wickramasuriya


                                      2
         Case 1:18-cr-00120-TSC Document 44 Filed 03/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
        I hereby certify that service of the foregoing Status Report was served via ECF on counsel
for the defendant.


                                               By:            Arvind K. Lal
                                                     Arvind Lal
                                                     Assistant United States Attorney




                                                3
